Citation Nr: 0518756	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  03-36 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a depressive 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of mumps.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to August 
1947.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In this case, as additional development is 
required prior to appellate adjudication, the issue of 
service connection for a depressive disorder is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The Board notes that the veteran presented testimony via 
video conference during an appeals hearing at the RO before 
the undersigned Acting Veterans Law Judge (VLJ) in June 2005.  
A copy of the hearing transcript issued following the hearing 
is of record.   


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue on 
appeal.

2.  In a March 1992 rating decision, the RO denied the 
veteran's claim of service connection for the residuals of 
mumps.  He was notified of this decision and of his appellate 
rights in April 1992.  The veteran did not file a timely 
appeal with respect to this issue, and this decision is 
final.

3.  The evidence associated with the claims file since the 
March 1992 rating decision is, either by itself or in 
connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of the 
veteran's claim. 

4.  The evidence is in relative equipoise as to whether the 
veteran's claimed residuals of mumps are related to his 
active service.


CONCLUSIONS OF LAW

1.  The unappealed March 1992 rating decision, which denied 
entitlement to service connection for the residuals of mumps 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2004).

2.  The evidence received since the March 1992 rating 
decision which relates to the issue of service connection for 
the residuals of mumps is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (as effective prior to August 29, 2001). 

3.  Resolving all reasonable doubt in favor of the veteran, 
the claimed residuals of mumps were incurred during the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Secondly, 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the case.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c).  In light of the favorable 
disposition of this issue below, it is clear there has been 
sufficient compliance with the VCAA.

The veteran's service administrative and medical records are 
unavailable, having been apparently destroyed by a fire at 
the National Personnel Records Center (NPRC) in 1973.  In 
such cases, the United States Court of Appeals for Veterans 
Claims (Court) has held that the duty to assist is heightened 
and includes an obligation to search alternative forms of 
records which support the veteran's case.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  There is also a 
heightened obligation to explain findings and to carefully 
consider the benefit of the doubt rule in cases where records 
are presumed destroyed while in the possession of the 
government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The RO has made every effort to perform searches for 
alternative sources of records, including searches for 
morning and sick reports, as well as Surgeon General's 
reports, which would support the veteran's contentions.  
Specifically, the Board notes that, in January 2005, the NPRC 
returned negative responses to the BVA's and RO's requests in 
August 2004 and November 2004 for alternative records.  
Additionally, in February 2002, the NPRC noted that all 
searches for morning reports for 1946 to 1947 for any 
hospitalizations for mumps yielded negative results.  Given 
the above, the Board finds that the VA has fulfilled its duty 
to assist the claimant in obtaining evidence necessary to 
substantiate the case.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c).

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In a March 1992 rating 
decision, the RO denied the veteran's claim of service 
connection for the residuals of mumps.  He was notified of 
this decision and of his appellate rights in April 1992.  The 
veteran did not file a timely appeal with respect to this 
issue, and this decision is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).

A claim based on the same factual basis may not be 
considered.  See 38 C.F.R. § 20.1103 (2004).  The exception 
to this rule is 38 U.S.C.A. § 5108 (West 2002), which states, 
in part, that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  In this respect, in August 1999, the 
veteran submitted a statement indicating that he was seeking 
to reopen his previously denied claim.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998); Manio v. Derwinski, 1 Vet. App. 140 
(1990).  

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  In this case, the Board notes that 
the provisions of 38 C.F.R. § 3.156(a), the version prior to 
the regulatory change, are applicable in the appellant's case 
as the claim was filed (in August 1999) before August 29, 
2001.

In this case, in a March 1992 rating decision, the veteran 
was denied service connection for the residuals of mumps as 
there was no evidence that the veteran was treated for mumps 
in service, and that there was no evidence of any residuals 
of mumps, namely impotence, until 1991.  The evidence 
submitted following the March 1992 rating decision includes 
records/statements from S. Kaplan, M.D., dated from 1985 to 
1989, which describe the treatment the veteran received for 
testosterone level check ups.  Specifically, December 1989 
notes indicate the veteran was evaluated at the National 
Institute of Health (NIH) and was found to have tubular 
destruction in his testes after mumps orchitis.

A May 1995 statement from M. Ziffer, M.D., indicate the 
veteran had hypoplastic testes causing hypogonadism, and that 
he was receiving injection therapy with testosterone every 
three weeks.  July 1998 notations indicate the veteran was 
receiving follow up treatment.  In addition, records from 
Belle Terre of Boca Raton dated from 1999 to 2001 notes 
additional follow up treatment for hypogonadism.

Medical records from the West Palm Beach VA Medical Center 
(VAMC) dated from 2000 to 2002, include March 2000 notations 
indicating a history of hypogonadism since the age of 18 or 
19.  The veteran developed mumps with swelling of the carotid 
glands, high fever, and his testes became enlarged and very 
painful.  Subsequently, his testicles decreased in size and 
over the years they became very small.  He has been on 
testosterone replacement for many years.  The veteran was 
diagnosed with primary hypogonadism secondary to mumps 
orchitis he had as a young adult.

Furthermore, September 2000 notations from the West Palm 
Beach VAMC note the veteran's hypogonadism was due to mumps 
which he acquired when he was in the service.  He had all the 
symptoms by history and was hospitalized, but unfortunately 
his medical records were burnt in a fire in St. Louis.  The 
sequelae of hypogonadism secondary to mumps is well 
documented in medical literature.  More importantly, February 
2005 VAMC notations specifically indicate that in the 
veteran's treating physician's opinion, the mumps the veteran 
had while on active duty caused hypogonadism, which 
undoubtedly contributed to his later depression.

Lastly, during the video hearing in June 2005, the veteran 
and his spouse noted the veteran developed mumps during 
service, which caused him to be hospitalized with high fever 
and to have extensive swelling of the testicles.  The veteran 
testified having tried to contact Camp Pendleton in 
California, and Fort Jackson, which are the locations in 
which he believed he was hospitalized, but he has not 
received a response.

Upon a review of the evidence, the Board finds that the 
evidence received after the March 1992 rating decision 
constitutes new and material evidence not previously 
submitted to agency decisionmakers and which bears directly 
and substantially upon the specific matter under 
consideration.  Specifically, the Board notes that the 
September 2000 and February 2005 VA medical notations 
specifically linking the veteran's currently claimed 
residuals of mumps to service constitute evidence which is 
neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, is "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).

Based on the foregoing, the Board finds that the recently 
submitted evidence warrants a reopening of the veteran's 
claim of service connection for the residuals of mumps.  
Accordingly, the appellant's claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

Having reopened the veteran's claim, the Board now turns to 
the merits of the claim.  Generally, applicable law provides 
that service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304 (2004).  Service connection may also be granted for 
certain chronic diseases when such diseases are manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2004).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2004).  In order to establish service 
connection, a claimant must generally submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in- service disease or injury.  Pond v. West, 12 Vet. 
App. 341, 346 (1999).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002).

It is clear that the veteran has hypogonadism secondary to 
mumps orchitis.  The pertinent question in this case is 
whether the mumps occurred during the veteran's period of 
active service.  The veteran has consistently given a history 
of treatment for mumps during service.  However, that history 
has only been provided since he filed his first claim for VA 
compensation.  Medical records dated in the 1980s do show a 
history of mumps, but do not indicate when this occurred.  
There is nothing in these records, though, that contradict 
the veteran's history of having mumps during service.  
Furthermore, he is competent to state that he had such 
symptoms as swollen testicles during service.

In the end, the crucial question is whether the veteran's 
history of having been treated for mumps during service is to 
be afforded probative value.  With nothing to contradict his 
contentions, and in light of the heightened obligation to 
consider the benefit of the doubt rule in cases where records 
are presumed destroyed while in the possession of the 
government, the Board finds that the evidence is in relative 
equipoise as to whether the veteran's claimed residuals of 
mumps are related to his active service.  As such, the Board 
finds that a grant of service connection for the residuals of 
mumps is warranted in this case.  The law is clear that when 
the evidence is in relative equipoise as to the merits of an 
issue, the benefit of the doubt in resolving the issue is to 
be given to the appellant.  38 U.S.C.A. § 5107(b).  
Therefore, the veteran's claim of service connection for the 
residuals of mumps is granted.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 




ORDER

New and material evidence having been received, the claim of 
service connection for the residuals of mumps is reopened. 

Service connection for the residuals of mumps is granted.


REMAND

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issue of service connection for 
a depressive disorder.  Records from the NIH dated from 1979 
to 1991 indicate the veteran was treated for depression.  
February 2005 West Palm Beach VA Medical Center notations 
indicate that the veteran's mumps during active service 
caused him hypogonadism, which undoubtedly contributed to his 
later depression.  And, a May 2005 statement from I. Extein, 
M.D., indicate that the veteran is under Dr. Extein's 
psychiatric care, and that the veteran's hypogonadism may be 
a contributing factor to chronic dysthymia and anxiety.   The 
NIH records, however, reference life-long mood disturbances, 
suggesting such occurred before the claimed treatment for 
mumps during service.

The Board notes that the veteran has not been given the 
benefit of a VA examination including a medical opinion as to 
the etiology of the claimed depressive disorder.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by ordering a 
medical examination.


Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The appellant should be scheduled to 
undergo a VA examination to evaluate the 
nature, severity, and etiology of the 
claimed depressive disorder.  If no such 
disorder is found by the examiner, the 
examiner should so indicate.  The RO must 
make the claims folder available to the 
examiner.  The claims folder must be 
thoroughly reviewed by the examiner in 
connection with the examination.  The 
examiner should indicate in the 
examination report that the claims folder 
was reviewed.  

All necessary tests and studies should be 
conducted.  The VA examiner should render 
an opinion as to whether it is at least 
as likely as not that the currently 
claimed depressive disorder is related to 
the veteran's active service AND whether 
it is at least as likely as not that the 
claimed depressive disorder is 
proximately due to a service-connected 
disability, or is otherwise related to 
any post-service event(s) or diseases.  

2.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2004).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

3.  After completion of the above, the RO 
should readjudicate the issue of service 
connection for a depressive disorder.  If 
the determination remain unfavorable to 
the appellant, he should be provided with 
the required supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2004) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 

	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


